Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on October 22, 2021. Claims 1-2 and 4 are currently pending.  Claim 1 has been amended. Claim 3 has been canceled. Entry of this amendment is accepted and made of record. 
Previous rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicants amendments filed October 22, 2021.
Allowable Subject Matter
Claims 1-2 and 4 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Xerox (GB 1428703) (hereinafter Xerox) in view of Litton et al. (WO 2014/144189) (hereinafter Litton) alone or in combination fails to teach or render obvious the invention as claims.  The specific limitations of a fixture for an electron beam physical vapor deposition system, the fixture comprising: a first rotating contact ring and a second rotating contact ring attached to the cover and electrically connected to the thermocouple via the first and second sensor wires; a first stationary contact ring and a second stationary contact ring disposed in the housing and surrounding the first and second rotating rings respectively, wherein the first and second stationary contact rings are configured to receive an electrical signal from the first and second rotating contact rings respectively, further wherein the first andFirst Named Inventor: James W. NealApplication No.: 16/836,337 -3-second rotating contact rings and the first and second stationary contact rings comprise a slip-ring configuration; and a first reference wire and a second reference wire electrically connected to the first and second stationary contact rings respectively and configured to relay the electrical signal received from the first and second stationary contact rings to a reference sensor of independent claim 1 when combined with the limitations of an arm; a rake extending from the arm; a crown gear bearing assembly attached to and rotatably engaged with the rake, wherein the crown gear bearing assembly comprises: a stationary portion; and a rotating portion configured to rotate relative to the stationary portion; a workpiece holder configured to retain the workpiece within a deposition chamber, 
Hence the prior art of record fails to teach the invention as set forth in claims 1-2 and 4. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855